              18-23921-rdd            Doc 1       Filed 12/16/18            Entered 12/17/18 00:04:27                   Main Document
                                                                           Pg 1 of 13
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                NASSAU JOHN HOLDINGS LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  80 Maiden Lane, Suite 1004
                                  New York, NY 10038
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  72-78 Nassau Street New York, NY 10038
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              18-23921-rdd              Doc 1         Filed 12/16/18            Entered 12/17/18 00:04:27 Main Document
Debtor
                                                                               Pg 2 of 13    Case number (if known)
          NASSAU JOHN HOLDINGS LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                            Case number
                                                 District                                 When                            Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     444 East 13th LLC                                            Relationship               Affiliate
                                                            Southern District of
                                                 District   New York                      When     7/21/17               Case number, if known      17-23143




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             18-23921-rdd           Doc 1         Filed 12/16/18          Entered 12/17/18 00:04:27 Main Document
Debtor
                                                                         Pg 3 of 13    Case number (if known)
         NASSAU JOHN HOLDINGS LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             18-23921-rdd            Doc 1        Filed 12/16/18           Entered 12/17/18 00:04:27 Main Document
Debtor
                                                                          Pg 4 of 13    Case number (if known)
          NASSAU JOHN HOLDINGS LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 16, 2018
                                                  MM / DD / YYYY


                             X   /s/ DAVID GOLDWASSER                                                    DAVID GOLDWASSER
                                 Signature of authorized representative of debtor                        Printed name

                                         Authorized Signatory of GC Realty
                                 Title   Advisors LLC, Manager




18. Signature of attorney    X   /s/ A. MITCHELL GREENE                                                   Date December 16, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 A. MITCHELL GREENE
                                 Printed name

                                 ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                 Firm name

                                 875 THIRD AVENUE
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 603-6300                Email address


                                  NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
18-23921-rdd          Doc 1     Filed 12/16/18      Entered 12/17/18 00:04:27       Main Document
                                                   Pg 5 of 13


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X

In re:                                                            Chapter 11

NASSAU JOHN HOLDINGS LLC,                                         Case No. 18-

                                             Debtor.
--------------------------------------------------------------X

                                  CERTIFICATE OF RESOLUTION

         I, the undersigned, DAVID GOLDWASSER, as the Managing Member of GC

REALTY ADVISORS, LLC, the Manager of Nassau John Holdings LLC (the “Company”),

do hereby certify that at a meeting of the Company duly called and held, the following

resolutions were adopted and recorded in the Minute Book of the Company, and they have not

been modified or rescinded, and are still in full force and effect:

                            RESOLVED, that in the judgment of the Company it is
                    desirable and in the best interest of the Company, its creditors,
                    members and other interested parties, that a petition be filed by the
                    Company for relief under Chapter 11 of title 11 of the United
                    States Code (the “Bankruptcy Code”); and it is further

                            RESOLVED, that the form of petition under Chapter 11
                    presented to this meeting is approved and adopted in all respects,
                    and that David Goldwasser, as the Managing Member of GC
                    Realty Advisors, LLC, the Manager of the Company, is authorized
                    to execute and verify a petition substantially in such form and to
                    cause the same to be filed with the United States Bankruptcy Court
                    for the Southern District of New York at such time as he shall
                    determine; and it is further

                             RESOLVED, that David Goldwasser, as the Managing
                    Member of GC Realty Advisors, LLC, the Manager of the
                    Company, is authorized to execute and file all petitions,
                    reorganization schedules, lists and other papers and to effectuate
                    the filing of the Chapter 11 case, and, in that connection, that the
                    firm of Robinson Brog Leinwand Greene Genovese & Gluck P.C.
                    be retained and employed as legal counsel for the Company under
{00975255.DOC;1 }
18-23921-rdd          Doc 1    Filed 12/16/18     Entered 12/17/18 00:04:27      Main Document
                                                 Pg 6 of 13


                    a general retainer, in addition to such special counsel as may
                    hereafter become necessary or proper with a view to the successful
                    conclusion of such Chapter 11 case.


     IN WITNESS WHEREOF, I have hereunto set my hand and seal of the
Company this 16 day of December, 2018.


                                          HAMILTON CENTER LLC
                                          By: GC REALTY ADVISORS, LLC AS MANAGER


                                          By:
                                                DAVID GOLDWASSER, MANAGING MEMBER
                                                GC REALTY ADVISORS, LLC




{00975255.DOC;1 }
18-23921-rdd         Doc 1     Filed 12/16/18       Entered 12/17/18 00:04:27    Main Document
                                                   Pg 7 of 13


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X

In re:                                                            Chapter 11

NASSAU JOHN HOLDINGS LLC,                                         Case No. 18-

                                             Debtor.
--------------------------------------------------------------X

                          DECLARATION PURSUANT TO LOCAL RULE 1007

          David Goldwasser, hereby declares under penalty of perjury that the following

statements are true and correct:

           1.     I am the managing member of GC Realty Advisors, LLC the manager of Nassau

John Holdings LLC, the debtor (the “Debtor”), and am fully familiar with the facts set forth

herein.

           2.     I submit this declaration in accordance with Local Bankruptcy Rule 1007 in

support of the Debtor’s filing of a voluntary petition under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”).

           3.     The Debtor is a limited liability company currently under contract to purchase the

real property located at 72-78 Nassau Street, New York, New York (the “Property”). The

Property is currently owned by Galb Realty Associates, LLC (the “Seller”). Debtor and Seller

entered into a Agreement of Sale and Purchase dated July 3, 2018 (the “Contract”), to sell the

Property to the Debtor. Pursuant to an Agreement to Adjourn Closing, the closing date was

adjourned to December 17, 2018, time is of the essence. In exchange for the December 17, 2018

closing date, the Debtor released its $3,030,000 deposit to the Seller. However, as of December

17, 2018, the Debtor is unable to close under the terms of the Contract.




{00975254.DOC;1 }392093
18-23921-rdd      Doc 1    Filed 12/16/18     Entered 12/17/18 00:04:27       Main Document
                                             Pg 8 of 13


         4.    The Debtor’s case is being commenced in order for it to exercise its rights under

the Bankruptcy Code in order to preserve its position as a contract vendee under the Contract and

close on the sale of the Property.

         5.    No pre-petition committee was organized prior to the Order for relief.

         6.    No property of the Debtor is in the possession and control of a receiver.

         7.    I declare under penalty of perjury under the laws of the United States, pursuant to

28 U.S.C. §1746, that the foregoing is true and correct.

Dated: December 16, 2018



                                      NASSAU JOHNS HOLDINGS LLC
                                      By: GC REALTY ADVISORS, LLC AS MANAGER


                                      By:
                                            DAVID GOLDWASSER, MANAGING MEMBER
                                            GC REALTY ADVISORS, LLC




                                         {00975254.DOC;1 }-2-
392093
           18-23921-rdd                  Doc 1          Filed 12/16/18         Entered 12/17/18 00:04:27          Main Document
                                                                              Pg 9 of 13




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      NASSAU JOHN HOLDINGS LLC                                                                   Case No.
                                                                                   Debtor(s)           Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Signatory of GC Realty Advisors LLC, Manager of the corporation named as the debtor in this case, hereby verify

that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       December 16, 2018                                          /s/ DAVID GOLDWASSER
                                                                        DAVID GOLDWASSER/Authorized Signatory of GC Realty
                                                                        Advisors LLC, Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    18-23921-rdd   Doc 1   Filed 12/16/18    Entered 12/17/18 00:04:27   Main Document
                                            Pg 10 of 13

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           4BOYZ DOWNTOWN LLC
                           225 BROADHOLLOW ROAD
                           SUITE 102
                           MELVILLE, NY 11747


                           ACKMAN ZIFF
                           711 THIRD AVENUE
                           11TH FLOOR
                           NEW YORK, NY 10017


                           BENI & JERRY DOWNTOWN LLC
                           225 BROADHOLLOW ROAD
                           SUITE 102
                           MELVILLE, NY 11747


                           BRYAN CAVE LEIGHTON PAISNER
                           1290 AVENUE OF THE AMERICAS
                           NEW YORK, NY 10104


                           CORP. COUNSEL FOR NYC
                           100 CHURCH STREET
                           NEW YORK, NY 10007


                           CROWN HOLDINGS NYC, LLC
                           80 MAIDEN LANE
                           SUITE 1004
                           NEW YORK, NY 10038


                           DANIEL C RAGGIO
                           2425 VICTORY AVENUE
                           APT. 260
                           DALLAS, TX 75219


                           DAVID SHIH
                           1125 MAXWELL LANE
                           APT. 460
                           HOBOKEN, NJ 07030


                           DUVAL & STACHENFELD LLP
                           555 MADISON AVENUE
                           6TH FLOOR
                           NEW YORK, NY 10022


                           EDWARD JOHNSEN JR.
                           14112 LISSADELL CIRCLE
                           CHARLOTTE, NC 28277
18-23921-rdd   Doc 1   Filed 12/16/18    Entered 12/17/18 00:04:27   Main Document
                                        Pg 11 of 13


                       F P NASSAU LLC
                       1 PARKSIDE COURT
                       WAYNE, NJ 07470


                       F P NASSAU LLC
                       1 PARKSIDE COURT
                       WAYNE, NJ 07470


                       GALB REALTY ASSOCIATES, LLC
                       72 NASSAU STREET
                       3C
                       NEW YORK, NY 10038


                       HEATHER M BOLDT
                       350 BLEECKER STREET
                       APT. 6N
                       NEW YORK, NY 10014


                       INTERNAL REVENUE SERVICE
                       PO BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       JAMES GUTHRIE GARVIN
                       188 LUDLOW STREET
                       APT 24K
                       NEW YORK, NY 10002


                       JASON A GREENSTONE
                       86 W 12TH STREET
                       APT. 5A
                       NEW YORK, NY 10011


                       JOHN B MASSOPUST
                       301 KENWOOD PARKWAY
                       APT. 501
                       MINNEAPOLIS, MN 55403


                       JORDAN METZGER
                       61 HIGH RIDGE ROAD
                       MOUNT KISCO, NY 10549


                       JPR NASSAU LLC
                       10 HANOVER SQUARE
                       APT. 22K
                       NEW YORK, NY 10005
18-23921-rdd   Doc 1   Filed 12/16/18    Entered 12/17/18 00:04:27   Main Document
                                        Pg 12 of 13


                       MADISON REALTY CAPITAL
                       825 THIRD AVENUE
                       37TH FLOOR
                       NEW YORK, NY 10002


                       MARTIN A. LIST
                       2425 EMBASSY DRIVE
                       WEST PALM BEACH, FL 33401


                       NCMM HOLDINGS, LLC
                       225 BROADHOLLOW ROAD
                       SUITE 102
                       MELVILLE, NY 11747


                       NEW YORK STATE DEPT. OF FINANC
                       ATTN: BANKRUPTCY SPECIAL PROC
                       PO BOX 5300
                       ALBANY, NY 12205


                       NIBOR RAW LLC
                       148 WEST 23RD STREET
                       APT. 7A
                       NEW YORK, NY 10011


                       NISHA DESHMUKH
                       88 LEONARD STREET
                       APT. 917
                       NEW YORK, NY 10013


                       NYC DEPT. OF FINANCE
                       345 ADAMS STREET, 3RD FL.
                       ATTN: LEGAL AFFAIRS
                       BROOKLYN, NY 11201


                       OFFICE OF THE ATTORNEY GENERAL
                       28 LIBERTY ST.
                       NEW YORK, NY 10005


                       RIVEROAK NYC II NASSAU, LLC
                       ONE ATLANTIC STREET
                       STAMFORD, CT 06901


                       RIZZI HOLDINGS LLC
                       1580 EAST 28TH STREET
                       BROOKLYN, NY 11229
18-23921-rdd   Doc 1   Filed 12/16/18    Entered 12/17/18 00:04:27   Main Document
                                        Pg 13 of 13


                       SCOTT BROWNRIGG, INC.
                       80 MAIDEN LANE
                       SUITE 1004
                       NEW YORK, NY 10038


                       SKYVIEW MONROE L.L.C.
                       19 SKYVIEW DRIVE
                       ARMONK, NY 10504


                       TYSONDUKE CONSULTING CORP.
                       27 WINTERGREEN DRIVE
                       MELVILLE, NY 11747


                       US ATTY OFFICE -SDNY
                       86 CHAMBERS STREET
                       ATTN: TAX AND BANKRUPTCY
                       NEW YORK, NY 10007


                       ZACHARY PRICE
                       8 SPRUCE STREET
                       APT. 31N
                       NEW YORK, NY 10038
